DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed December 1, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al. (US 2011/0156192 A1).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9, 11-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 2011/0156192 A1) as applied to claim 1 above, and further in view of Iwasaki (US 2013/0032914 A1).
Higuchi et al. teach all mentioned in the rejection above.
However, Higuchi et al. fail to teach the first refractive index being between 1.20 and 1.25.
In regard to claim 2, Iwasaki  the first refractive index being (page 9, paragraph [0206]) between 1.20 and 1.25 (Figure 2, pages 3-9, paragraphs [0055]-[0206]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cavityless chip-scale image-sensor package structure as taught by Higuchi et al. with the cavityless chip-scale image-sensor package having the first refractive index being between 1.20 and 1.25 as taught by Iwasaki to enhance the image quality (page 1, paragraph [0007]).
In regard to claim 3, Iwasaki teaches a thickness of the low-index layer 110 being above an apex of one of the plurality of microlenses being about 10 nm to 2µm (See pages 5-6, paragraph [0118]) which is in the range of between 95 nanometers and 115 nanometers (Figure 2, pages 3-9, paragraphs [0055]-[0206]).

In regard to claim 5, Iwasaki teaches the visible electromagnetic wavelength (See page 7, paragraph [0173]) of 400 nm to 650 nm which is in the range of between 480 nanometers and 515 nanometers (Figure 2, pages 3-9, paragraphs [0055]-[0206]).
In regard to claim 6, Iwasaki teaches the lens refractive index (See paragraph [0117]) exceeding the first refractive index (See paragraph [0206]) by at least An = 0.20 for a range of visible electromagnetic wavelengths (Figure 2, pages 3-9, paragraphs [0055]-[0206]).
In regard to claim 9, Iwasaki teaches the bottom surface of the low-index layer 110 adjoining each non-planar microlens surface (Figure 2, pages 3-9, paragraphs [0055]-[0206]).
In regard to claim 11, Iwasaki teaches the low-index layer 110 being formed (See paragraph [0118]) of a nanoporous material (Figure 2, pages 3-9, paragraphs [0055]-[0206]).  
In regard to claim 12, Iwasaki teaches the low-index layer 110 completely covering the microlens array ML (Figure 2, pages 3-9, paragraphs [0055]-[0206]).
In regard to claim 15, Iwasaki teaches the lens refractive index, the second refractive index, and the third refractive index being equal to within Δn = 0.08 for a range of visible electromagnetic wavelengths (Figure 2, pages 3-9, paragraphs [0055]-[0206]).

In regard to claim 17, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regard to claim 18, Iwasaki teaches the bonding layer 501 being 1 µm to 500 µm which is in the range of between five micrometers and ten micrometers thick (Figure 2, pages 3-9, paragraphs [0055]-[0206]).

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 2011/0156192 A1) as applied to claims 1 above, and further in view of Blasco Claret (US 2016/0133762 A1).
Higuchi et al. teach all mentioned in the rejection above.
However, Higuchi et al. fail to teach the pixel array being configured to detect light incident on a top die-surface of the substrate, the top die-surface including a bond pad adjacent to the pixel array and beneath the low-index layer.
In regard to claim 10, Blasco Claret teaches the pixel array (formed by 2/6/7/8) being configured to detect light incident on a top die-surface of the substrate 1, the top die-surface including a bond pad (area under 5) adjacent to the pixel array (formed by 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cavityless chip-scale image-sensor package structure as taught by Higuchi et al. with the cavityless chip-scale image-sensor package having the pixel array being configured to detect light incident on a top die-surface of the substrate, the top die-surface including a bond pad adjacent to the pixel array and beneath the low-index layer as taught by Blasco Claret increase imaging quality (pages 15-16, paragraph [0120]).
In regard to claim 14, Blasco Claret teach the pixel array (formed by 2/6/7/8) being configured to detect light incident on a top die-surface of the substrate 1, the top die-surface including a bond pad (area under 5) adjacent to the pixel array (formed by 2/6/7/8) and beneath the low-index layer 4 (Figure 14, pages 5-6, paragraphs [0032]-[0037]).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9-12 and 14-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Woodgate et al. (US 2009/0073559 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
January 28, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822